DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on January 24, 202 has been entered.  Claim(s) 10 and 12 has/have been canceled.  Claim(s) 23 and 24 has/have been added.  Therefore, claim(s) 1-5, 7-9, 11, 13-17 and 19-24 remain(s) pending in the application.  

Allowable Subject Matter
Claim(s) 1-5, 7-9, 11, 13-17 and 19-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming an integrated circuit package recited in the claim, particularly characterized by the steps of attaching a heat dissipation feature to a workpiece after mounting the workpiece with a die stack bonded thereto to a package substrate and forming a first encapsulant having a lateral extent less than a lateral extent of the package substrate, after attaching the heat dissipation feature, the first encapsulant extending over the heat dissipation feature and along and contacting sidewalls of the heat dissipation feature, in combination with all other method steps recited in the claim(s).   The closest prior art of record to Li et al (US 
Regarding claim 8, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming an integrated circuit package recited in the claim, particularly characterized by the steps forming a second encapsulant that surrounds the heat dissipation feature, the second encapsulant having a first lateral extent, the package substrate having a second lateral extent, the first lateral extent less than the second lateral extent, in combination with all other method steps recited in the claim.  The closest prior art of record to Li, Joshi, Cheng and Degani fail to teach or suggest all of the limitations of the independent claim 12.  Specifically, Li, Joshi, Cheng and Degani fail to teach the above noted claim limitations.
Regarding claim 16, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming an integrated circuit package recited in the claim, particularly characterized by the steps of attaching a heat dissipation feature to a first semiconductor device after bonding second connectors of the first semiconductor device to a package substrate and disposing a first encapsulant laterally surrounding the heat dissipation feature extending laterally further than lateral extents of the first semiconductor device and the first semiconductor device . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/11/2022